Citation Nr: 1101105	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  05-20 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to initial compensable evaluation for lipoma on 
the back and an effective date prior to August 9, 2004, for the 
grant of service connection.

2.  Entitlement to an initial compensable evaluation for scar, 
residual of lipoma excision, on the back and an effective date 
prior to August 9, 2004, for the grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from June 1980 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision rating decision by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified before the undersigned at a hearing 
conducted in Washington, D.C., in June 2007.

The issues on appeal were before the Board in August 2007 and 
October 2008 when they were remanded for additional evidentiary 
development and/or to cure a procedural defect.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.  


REMAND

The Veteran is claiming entitlement to an initial compensable 
evaluation for a small 3 millimeter by 3 millimeter in diameter 
lipoma which is located at the base of a scar located at the 10th 
intercostal space.  An August 2009 VA clinical record includes 
the annotation that the Veteran is status post excision of 
multiple lipomas.  He informed the clinician that the mass he was 
concerned about went away.  In November 2009, the Veteran wrote 
that he had had surgery on his back for removal of four out of 
the five lipomas on his back.  It is not apparent to the Board if 
the surgery in question had removed the lipoma for which service 
connection has been granted.  The Board finds the Veteran's 
medical records pertaining to the surgical procedures should be 
obtained.  

In May 2008, the Veteran reported that he had attended a Social 
Security hearing in March 2008 and had not received an answer 
yet.  He reported he first applied for Social Security benefits 
in 1987.  In August 2009, the Veteran reported that he had 
applied for Social Security disability benefits.  The Social 
Security records have not been associated with the claims file.  
VA has the duty to acquire a copy of the decision granting SSA 
disability benefits and the supporting medical documentation 
relied upon.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In its October 2008 remand instructions, the Board directed that 
the claims file be returned to the examiner who conducted the 
June 2008 VA examination and with the request that he provide an 
addendum which includes an opinion as to the symptomatology 
manifested by the two service-connected disabilities.  The 
examiner was directed, in part, to reconcile the conflicting 
language noted in the report of a June 2008 VA examination which 
found both that a lipoma was severely tender on physical 
examination and also that lipomas were non-painful fatty masses 
with the June 2006 letter from the private health care provider.  
In June 2006, a private health care provider wrote that the 
Veteran had multiple lipomas which caused discomfort and 
restriction in the Veteran's movements.  

In December 2008, the VA examiner wrote that the scar and lipomas 
in question did not cause any functional loss due to pain.  The 
examiner wrote that the lipoma was tender to palpation at the 
time of the evaluation.  The examiner then wrote that "These are 
not painful fatty masses."  The examiner further wrote that the 
lipoma in question was somewhat tender at the time of the June 
2008 VA examination.  The Board finds that the December 2008 
report of VA examination is not responsive to the Board's remand 
instructions.  The examiner did not reconcile the conflicting 
language noted in the report of a June 2008 VA examination which 
found both that a lipoma was severely tender on physical 
examination and also that lipomas were non-painful fatty masses 
with the June 2006 letter from the private health care provider.  
Furthermore, it still appears to the Board that the examiner has 
indicated that the lipoma was not a painful fatty mass but has 
also opined that the lipoma in question was tender at the time of 
the examination.  The examiner must provide an opinion as to 
whether the lipomas are capable of producing pain and if the 
lipoma of the Veteran is the type which is capable of causing 
pain.  

In March 2010, the AMC received a written statement from the 
Veteran in which he raised the issues of entitlement to earlier 
effective dates for the grants of service connection for the 
disabilities at issue herein.  These matters are inextricably 
intertwined with the rating issues already on appeal and must 
also be remanded to the RO via the AMC for appropriate action.

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the issues of 
earlier effective dates for the service-
connected lipoma on the back and the scar, 
residual of lipoma excision, on the back.  
Appropriately notify the Veteran of the 
action taken and provide him his appellate 
rights.  See Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).

2.  Contact the Veteran and request that he 
provide the names and addresses of all 
medical care providers who treated him for 
his service-connected lipoma and/or scar 
since 2007.  After securing any necessary 
releases, obtain those records which have 
not already been associated with the claims 
file.  Regardless of the Veteran's 
response, obtain all outstanding VA medical 
records.  The Board is particularly 
interested in obtaining copies of any 
surgical procedures performed for the 
removal of lipomas.  

3.  Obtain from the Social Security 
Administration the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

4.  After the above has been completed to 
the extent possible, return the claims file 
to the examiner who conducted the June 2008 
VA examination and prepared the December 
2008 addendum and request that he provide 
an additional addendum.  The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
in connection with the addendum 
preparation.  The examiner must be informed 
that service connection is only in effect 
for a 2 inch by 4 millimeter scar located 
over the 10th intercostal space and for a 
small 3 millimeter by 3 millimeter in 
diameter lipoma which is located at the 
base of the scar at the 10th intercostal 
space.  The examiner must reconcile the 
conflicting language noted in the report of 
the June 2008 VA examination which found 
both that a lipoma was severely tender on 
physical examination and also the statement 
that lipomas were non-painful fatty masses 
and with the June 2006 letter from the 
private health care provider.  

The examiner must specifically state if the 
service-connected lipoma in question is 
capable of producing pain.  The examiner 
must also address whether the surgical 
procedures to remove lipomas pertained to 
the service-connected lipoma.  If excision 
of the service-connected lipoma occurred, 
the examiner should provide an opinion as 
to what symptomatology, if any, is 
attributable to the residual of the 
excision of the lipoma.  The examiner 
should indicate whether the service-
connected lipoma and scar interfere with 
normal employability.

If the examiner who conducted the June 2008 
VA examination and the December 2008 
addendum determines that he cannot provide 
the requested opinions without another 
physical examination of the veteran, this 
should be scheduled.  

If the examiner who conducted the June 2008 
VA examination is not available to provide 
the requested opinions, another suitably 
qualified health care professional should 
be designated to examine the Veteran and 
provide the evidence requested.

5.  Thereafter readjudicate all issues for 
which a notice of disagreement has been 
filed and which are properly on appeal.  If 
such action does not resolve the claims, a 
Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, the claim(s) should be returned 
to the Board for further appellate review, 
if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

